Citation Nr: 1453169	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an effective date earlier than July 29, 1993, for the award of service connection for hypertension.

2. Entitlement to an effective date earlier than April 6, 2009, for the award of service connection for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

 The Veteran served on active duty from January 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that granted service connection for hypertension and hypertensive heart disease, based on an April 2008 Board decision.  The Veteran continues to disagree with the effective dates assigned for the grant of these disabilities.


FINDINGS OF FACT

1. In an April 1979 rating decision, service connection was denied for hypertension. The Veteran was notified of his appellate rights, and a statement of the case was issued, but he did not perfect his appeal, and this decision therefore became final.
 
2. A request to reopen the claim of service connection for hypertension was received on July 29, 1993; and there is no evidence of an unadjudicated formal or informal claim for entitlement to service connection for hypertension prior to this date.

3. The Veteran first filed a claim for cardiovascular disease in a July 29, 1993 statement; the Board granted this claim in an April 6, 2009, decision.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than July 29, 1993, for the grant of service connection for hypertension, have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105 , 3.150, 3.151, 3.155, 3.400 (2014).

2. The criteria for an effective date of July 29, 1993, but no earlier, for the grant of service connection for hypertensive heart disease, have been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105 , 3.150, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  The Board also concludes that VA has complied with its duty to assist the Veteran with the development of his claim under the VCAA by obtaining all pertinent records.

Based on the foregoing, and in light of the fact that one claim is being granted, and there is no legal basis for a grant of any earlier effective date for the other claim, VA has sufficiently satisfied its duties to inform and assist the Veteran in the development of his claim, and he is not prejudiced by the Board considering the merits of the claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2014).

In this case, as to the claim of entitlement to an earlier effective date for the grant of service connection for hypertension, the Veteran had been previously denied service connection for hypertension by an April 1979 rating decision.  The Veteran initiated an appeal of that decision, and a statement of the case was issued in October 1979.  However, the Veteran did not perfect an appeal of that decision; therefore, it is a final decision.  The Veteran next filed a claim of entitlement to hypertension on July 29, 1993.  A July 2010 RO decision, implementing an April 2008 Board decision, granted service connection for hypertension with an effective date of July 29, 1993, the date of the reopened claim.  The Veteran contends that an earlier effective date is warranted because he has continuously been diagnosed with hypertension since 1970.  The Veteran does not appear to be contending that he made any additional claim for hypertension between 1979 and 1993.

Because no appeal of the April 1979 decision was perfected, that denial became final by April 1980.  Under the applicable statutes and regulations, the effective date of service connection is therefore correctly assigned as July 29, 1993, the date of receipt of the reopened claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board does not disagree with the Veteran's statement that he has been diagnosed with hypertension since 1970, however, as the Veteran has been granted service connection from the date of his claim, there is simply no legal basis on which any earlier date can be awarded.

The Board has also determined that the record does not contain evidence of an unadjudicated formal or informal claim for entitlement to service connection for hypertension, prior to July 29, 1993.  As the prior April 1979 rating decision is a final decision, and as there is no evidence of record showing any formal or informal claim between that decision and July 29, 1993, there is no legal basis on which to grant an effective date prior to the date of the reopened claim (July 29, 1993), as to the Veteran's claim of entitlement to service connection for hypertension, and an earlier effective date is therefore denied as a matter of law. 38 C.F.R. § 3.400.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As to the Veteran's claim of entitlement to service connection for hypertensive heart disease, the Board notes that this claim was first initiated in July 29, 1993, however, an effective date was granted as of April 6, 2009, the date of a VA examination which the RO found was the first medical evidence indicating that the Veteran had hypertensive heart disease.  While the Board agrees with the logic of the RO's conclusion, the Board finds this date to be somewhat problematic, in no small measure because the April 21, 2008 Board decision granted service connection for cardiovascular disease.  The Board finds it incongruous that the Veteran would be granted service connection for a disability in April 2008, but that the effective date would only be April 6, 2009.  However, given that the RO appears to be correct that there is no medical evidence of a diagnosis of hypertensive heart disease prior to April 2009, the Board is left with a conundrum.  

Ultimately, the Board finds that the outcome of this matter is governed by the law of the case doctrine.  Under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case by a superior forum.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997).  Such doctrine would appear to prohibit the RO from assigning an effective date for an award of service connection that is after the date of issuance of Board decision awarding service connection for such disability.  For this reason, and given the unusual circumstances of this case, the Board finds that an effective date of July 29, 1993, is warranted, as this is the date of receipt of the claim that was granted by the Board in the April 21, 2008, decision.

In rendering this decision, however, the Board offers no opinion regarding what disability rating is warranted since that time.  The matter of the appropriate disability rating was in no way the subject of the 2008 Board decision nor is it currently before the Board, and no findings herein should be read as controlling in that matter.  Rather, the matter of the appropriate initial disability rating is within the purview of the agency of original jurisdiction.

In summary, having resolved any doubt in favor of the Veteran, the Board finds that an effective date of July 29, 1993, is warranted for the grant of service connection for hypertensive heart disease.  As this is the date of the Veteran's claim, and he does not contend he filed any earlier claim, so there is no legal basis for any earlier date of grant of service connection.


ORDER

Entitlement to an effective date earlier than July 29, 1993, for the award of service connection for hypertension, is denied.

Entitlement an effective date of July 29, 1993, but no earlier, for the award of service connection for hypertensive heart disease, is granted. 


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


